The bill of particulars furnished by plaintiff is essentially nothing more than a reiteration of the general and somewhat eonelusory allegations of the complaint. It is devoid of facts, evidently within the knowledge of plaintiff, that would advise defendants of plaintiff’s claims with sufficient particularity to comply with the provisions of rule 115 of the Rules of Civil Practice. The order appealed from is unanimously reversed on the law, with $20 costs and disbursements to the appellant, the cross motion requiring defendants to accept the bill of particulars is denied, and the motion to preclude is granted, unless plaintiff serves a proper bill of particulars within 20 days after service of the order to be entered herein, with notice of entry thereof. Settle order on notice.
Concur — Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ.